Citation Nr: 9901356	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date, prior to December 4, 
1989, for a grant of service connection for non-Hodgkins 
lymphoma (NHL).

2.  Entitlement to an increased rating for fibromyalgia, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of left 
second rib resection, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for NHL.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.

The veteran has brought a timely appeal to the Board of 
veterans Appeals (the Board) from 1991, 1992 and 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The issue of entitlement to an increased (compensable) rating 
for NHL is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veterans claim for service connection for NHL as 
secondary to exposure to Agent Orange was received at the RO 
on December 4, 1989, and was accompanied by VA medical 
records showing treatment for lymphoma in early 1984.

2.  The RO in November 1990 granted service connection for 
NHL from December 4, 1989, based on the veterans service in 
Vietnam during the Vietnam era as provided in 38 C.F.R. 
§ 3.313.

3.  Fibromyalgia is refractory to treatment, and productive 
of widespread trigger points with constant symptoms including 
pain.

4.  There has been resection of one rib with no appreciable 
scar symptoms.

5.  The veteran failed without good cause to report for VA 
examination scheduled in 1998 to evaluate the left second rib 
resection residuals.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to December 4, 
1989, for a grant of service connection for NHL have not been 
met.  38 U.S.C.A. §§ 5107, 5010 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (1998). 

2.  The criteria for an increased rating of 40 percent for 
fibromyalgia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5025 
(1998). 

3.  The criteria for a rating in excess of 10 percent for 
left second rib resection residuals have not been met. 
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.655, 4.1, 4.7, 
4.118, Diagnostic Codes 7803-7805 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date, 
prior to December 4, 1989, for a grant of 
service connection for NHL.

Factual Background 

The record confirms that the veteran served in Vietnam from 
June 1969 to June 1970.  His service medical records and VA 
medical records through the late 1970s including a 1979 
Agent Orange examination are unremarkable for NHL.  

In March 1982 the veteran withdrew an appeal of an April 1981 
rating decision wherein the RO denied service connection for 
a prostate disorder and sterility claimed as residuals of 
Agent Orange exposure.

In a letter to the RO dated December 1, 1989, the veteran 
sought to reopen a claim for service connection for Agent 
Orange exposure residuals and establish service connection 
for several disorders including NHL.  The date stamped on the 
correspondence shows it was received at the RO on December 4, 
1989.

In connection with the claim, the veteran in June 1990 
advised the RO that all treatment had been through VA.  VA 
medical records obtained showed that histiocytic lymphoma was 
reported in early 1984.  The records through 1990 also 
mention diffuse large cell lymphoma.

After review of the record, the RO in November 1990 granted 
service connection for NHL from December 4, 1989, based upon 
the veterans Vietnam era service.  The veteran in January 
1992 correspondence to the RO sought an effective date for 
service connection in 1984.  His 1992 RO hearing testimony is 
consistent with written argument seeking an earlier effective 
date in 1984 when NHL was initially diagnosed.  He wrote in 
1996 that the 1964 effective date for the NHL regulation 
should permit a 1984 effective date in his case.  The 
representative wrote in 1998 that the veterans Agent Orange 
claim as it included other disorder was pending until 
final regulations were issued.  

Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. In the case of 
liberalizing laws and Department of Veterans Affairs issues, 
see § 3.114.  38 U.S.C.A § 5110; 38 C.F.R. § 3.400(p).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  (1) If a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a claimant received within 1 year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.
Service in Vietnam during the Vietnam Era together with the 
development of non-Hodgkin's lymphoma manifested subsequent 
to such service is sufficient to establish service connection 
for that disease.  38 C.F.R. § 3.313; effective August 5, 
1964, 55 Fed. Reg. 43213 (October 26, 1990).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1997) are also satisfied: non-Hodgkins lymphoma.38 C.F.R. 
§ 3.309(e), effective February 3, 1994, 59 Fed. Reg. 5106 
(February 3, 1994).

Analysis

The essential focus of the argument in this well grounded 
claim rests upon the effect that should be given to 1984 VA 
treatment records in assigning an earlier effective date.  
The argument being that by application of the effective date 
provisions of § 3.313 he should be entitled to a 1984 
effective date.  

Alternatively, in support of earlier entitlement it is 
asserted a claim for Agent Orange residuals was pending since 
at that time and it is argued in essence that the RO should 
apply 38 C.F.R. § 3.160.  

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(1998) which provide that the effective date for disability 
compensation based on direct service connection in a claim 
filed more than a year after separation shall be the later of 
the date of claim or the date entitlement arose.  The current 
version of the regulations is essentially unchanged from 
those in effect in 1986.

The basis for the December 4, 1989, effective date selected 
by the RO is readily apparent from the record.  Noteworthy 
are claims for other VA benefits in the early 1980s which 
include no reference to an intention to claim service 
connection for NHL.  There is simply no pertinent 
communication in the claims folder before the 1989 claim.  
For example, the appellants initial VA compensation 
application included reference to disabilities related to 
service on the basis of Agent Orange exposure and the veteran 
did not clarify his claim to include NHL.  

The claim as styled by the representative remained 
unspecified to anything other than prostate and sterility 
disorders by the veteran until he withdrew it in 1982.  It 
must be noted that at any time during the appeal process, the 
veteran or his representative could have simply stated that 
the claim included NHL, if it was present.  The claimant has 
the obligation to present a specific claim.  Any ambiguity 
obvious in this claim may reasonably be construed against the 
party responsible for it.  38 C.F.R. § 3.151.  

It must be observed that the lymphoma service connected as 
NHL was apparently not discovered until early 1984 and the 
records were not forwarded to the RO until the veteran 
submitted his claim for service connection in late 1989.  
There is no basis to find constructive receipt of these 
records for informal claim purposes.  

Thus, the pending claim theory is inapplicable to the 
veterans case.  In any event, service connection for NHL on 
the basis of Agent Orange exposure could not have been 
granted earlier than the effective date of applicable 
legislation which, in this case, is later than that for 
service connection based solely on qualifying Vietnam 
service.

Upon review of the record, the Board concludes that the 
December 4, 1989 date that the RO received the veterans VA 
benefit application regarding NHL is the pertinent date of 
claim for effective date purposes.  On receipt of the 
veterans application, the RO processed the claim 
conscientiously and it culminated with the favorable RO 
decision in November 1990.  Although the veteran argues that 
the date of claim should be established in 1984, the record 
does not support that date or, reasonably, an earlier date 
than currently assigned.  There is no document on file that 
may reasonably be construed as an informal claim or pending 
claim within the year preceding the formal application in 
1989 to allow for an earlier effective date based on an 
original claim.  38 C.F.R. § 3.155.  

Applying 38 C.F.R. § 3.114, the Board does not find warranted 
an effective date, prior to December 4, 1989, selected by the 
RO.  The pertinent regulatory change that recognized the 
veterans NHL linked to Vietnam service was published in 
October 1990 and had an effective date of August 5, 1964.  
However there is no basis to apply this liberalizing 
effective date provision because the veteran did not meet the 
applicable criteria.  That is, he did not have a claim 
pending until 1989 and as a result he does not come within 
the class of claimants who were the intended beneficiaries of 
the liberal effective date provisions of 3.313.  See 
VAOPGCPREC 5-94 (O.G.C. Prec. 5-94).  See also McCay v. 
Brown, 106 F.3d 1577 (Fed. Cir. 1997).

In summary, the RO correctly assigned the December 4, 1989, 
effective date for a grant of service connection for NHL 
based upon consideration of the late 1990 claim filed on 
December 4, 1989, on the veterans initiative.  The decision 
represented the correct application of 38 C.F.R. § 3.400 and 
other applicable regulatory criteria to the evidence.  
Compensation was properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d).



II.  Entitlement to an increased rating 
for fibromyalgia, currently rated as 20 
percent disabling; and for left rib 
resection, currently rated as 10 percent 
disabling.

General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Fibromyalgia
Factual Background

The RO in 1997 granted service connection for fibromyalgia 
and assigned a 20 percent evaluation with a January 1992 
effective date for service connection under Diagnostic Code 
5025 criteria.  The RO considered VA and private evaluations 
dated in 1996 and 1997.

A 1996 VA general medical examination showed complaints of 
chronic muscular joint pain and extreme fatigue.  There was 
diminished strength and weakness of all extremities and the 
examiner found the condition suggestive of polymyalgia 
rheumatica or fibromyalgia.

A VA examination in 1997 included a comprehensive review of 
the veterans claims file.  The examiner noted complaints of 
generalized pain and stiffness of joints and muscles, sleep 
disturbance and fatigue.  It was noted the veteran was 
evaluated in 1991 for fibromyalgia syndrome with complaint of 
pain everywhere and had no consistent relief with Motrin or 
aspirin, nor had consistent relief with medication been 
obtained through VA rheumatology service treatment.  The 
examiner reported active trigger points in all extremities.  
The diagnosis was that symptoms were consistent with 
fibromyalgia syndrome.  The examiner opined that the veteran 
had active fibromyalgia directly related to therapy for NHL.

Criteria

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy shall be rated 40 
percent.  Such manifestations that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time shall be rated 20 percent.  
Manifestations that require continuous medication for control 
shall be rated 10 percent.  NOTE: Widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  Diagnostic Code 
5025.
        
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased disability compensation are well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1996), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veterans 
fibromyalgia.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's fibromyalgia is rated in 
accordance with the provisions found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 that provides for ratings from 10 to 40 
percent based on the extent and severity of various symptom 
complex manifestations linked to fibromyalgia.  The Board 
finds the selected rating scheme appropriate for the 
veterans disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).

Regarding an increased evaluation for the veterans 
fibromyalgia, the Board observes that the RO has assigned a 
20 percent evaluation under Diagnostic Code 5025 based upon 
the relevant criteria.  The recent comprehensive examination 
in 1997 showed an active disorder.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The nature of the symptoms, overall, appear to 
reflect more nearly what is contemplated in the corresponding 
40 percent evaluation under Code 5025.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 40 
percent evaluation.  The schedular criteria are definitely 
adequate for rating the disability in view of the 
manifestations and applicable criteria.  That is, 
extraschedular consideration is not warranted.

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not clearly preponderate against the claim 
for increase.  It supports a conclusion that the veterans 
disorder with all extremities affected by pain and weakness 
and other manifestations linked to fibromyalgia is nearly 
continuously present and refractory to treatment.  
Essentially the disorder is accompanied by symptoms 
characteristic of the most severe level of disability 
manifested by appreciable objective evidence of significant 
residuals.  The level of disability does not appear to have 
been accounted for in the previous 20 percent evaluation, 
particularly in view of the objective symptoms shown most 
recently in light of the history reported by the examiner.  

Left second rib resection
Factual Background

The RO in 1996 granted service connection for left second rib 
resection with scar and assigned a 10 percent evaluation from 
December 4, 1989, under Diagnostic Codes 7715-5297 criteria.

The 1984 VA surgical report notes resection of the left 
second rib.  The VA records show in 1990 a complaint of left 
chest pain in area of surgery.  A VA examiner in 1995 
reported a 3-½ inch scar with absent medial portion of the 
left second rib.  On VA examination in 1996 a 5 cm. circular 
scar was noted in the anterior chest on the left side.  A 
Private evaluation in 1997 notes prior surgery in the left 
anterior midline region.  A VA examiner in 1997 did not 
report any manifestations for the surgical scar.  

A July 1998 report of contact with the veteran shows that he 
was contacted regarding an examination for his scar residuals 
ordered in June 1998.  Reportedly, he refused to appear and 
stated that the rating board should be able to make a 
decision on the information of record.  

Criteria

For removal of more than six ribs, a 50 percent rating is 
provided.  If five or six are removed, a 40 percent rating is 
provided.  Removal of three or four shall be rated 30 
percent; two, 20 percent; and one or resection of two or more 
ribs without regeneration, 10 percent.  Note (1): The rating 
for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy or 
injuries of pleural cavity.  Note (2): However, rib resection 
will be considered as rib removal in thoracoplasty performed 
for collapse therapy or to accomplish obliteration of space 
and will be combined with the rating for lung collapse, or 
with the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.  Diagnostic Code 5297.

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated 10 percent.  Diagnostic Code 7803.

Scars, superficial, tender and painful on objective 
demonstration shall be rated 10 percent.  Diagnostic Code 
7804.  Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement. 
          
Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. 

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  (b) Original or 
reopened claim, or claim for increase. When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

(c)	Running award. (1) When a claimant fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pretermination notice advising the payee that 
payment for the disability or disabilities for which the 
reexamination was scheduled will be discontinued or, if a 
minimum evaluation is established in part 4 of this title or 
there is an evaluation protected under § 3.951(b) of this 
part, reduced to the lower evaluation. Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate rights. The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for a reexamination or to present evidence that payment for 
the disability or disabilities for which the reexamination 
was scheduled should not be discontinued or reduced.  (2) If 
there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination notice 
or the date of last payment, whichever is later.
(3) If notice is received that the claimant is willing to 
report for a reexamination before payment has been 
discontinued or reduced, action to adjust payment shall be 
deferred. The reexamination shall be rescheduled and the 
claimant notified that failure to report for the rescheduled 
examination shall be cause for immediate discontinuance or 
reduction of payment.  

When a claimant fails to report for such rescheduled 
examination, payment shall be reduced or discontinued as of 
the date of last payment and shall not be further adjusted 
until a VA examination has been conducted and the report 
reviewed.  

(4)	If within 30 days of a pretermination notice issued 
under paragraph (c)(1) of this section the claimant requests 
a hearing, action to adjust payment shall be deferred as set 
forth in § 3.105(h)(1) of this part. If a hearing is 
requested more than 30 days after such pretermination notice 
but before the proposed date of discontinuance or reduction, 
a hearing shall be scheduled, but payment shall nevertheless 
be discontinued or reduced as of the date proposed in the 
pretermination notice or date of last payment, whichever is 
later, unless information is presented which warrants a 
different determination. When the claimant has also expressed 
willingness to report for an examination, however, the 
provisions of paragraph (c)(3) of this section shall apply.  
38 C.F.R. § 3.655.

Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the well grounded claim.  The veteran has been 
provided comprehensive evaluations in connection with the 
claim and other records have been obtained.  He has not 
offered good cause for failing to attend an examination 
scheduled in 1998. 

The veterans disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5297, which assess basically evidence of removal or resection 
of a stated number of ribs as primary rating criteria for the 
incremental ratings from 0 to 50 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the selected rating scheme appropriate.  

Regarding an increased evaluation, the Board observes that 
the RO has continued to assign a 10 percent evaluation under 
Diagnostic Code 5297 based upon the relevant criteria.  

The recent examinations have not shown any appreciable 
disorder to the extent that a compensable rating is 
warranted.  In essence, the evaluations relevant to the 
current rating claim have reported residual scar of no 
remarkable significance.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The nature of the symptoms, overall, appear to 
reflect no more than is contemplated in the corresponding 10 
percent evaluation under Diagnostic Code 5297 which appear 
rather generous given that the veteran does not meet the 
criteria for the rating.  The Board assumes he more nearly 
approximates the criteria although he has no objective 
findings other than one resected rib.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 10 percent evaluation.  

It is notable that the veteran has no appreciable scar 
residuals to consider that rating scheme, nor is there 
objective confirmed functional impairment.  As stated 
previously he offered no good cause for failing to cooperate 
in an examination intended to assess the level of disability 
from the rib resection.  In such circumstance the claim is 
properly denied.  See Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).


ORDER

Entitlement to an effective date, prior to December 4, 1989, 
for a grant of service connection for NHL is denied.

Entitlement to an increased rating for residuals of resection 
of the left second rib is denied.

Entitlement to an increased rating of 40 percent for 
fibromyalgia is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO in late 1990 granted service connection for NHL and 
assigned a noncompensable rating under Diagnostic Codes 7709-
7715.  Thereafter, a noncompensable rating has remained in 
effect by RO rating decision in 1996 that assigned the rating 
under the revised criteria.  The rating was continued by the 
RO in a late 1997 rating decision.  

The RO in September 1997 granted service connection for 
fibromyalgia that was rated 20 percent, hypothyroidism that 
was rated 10 percent and peripheral neuropathy of all 
extremities that was rated noncompensable for each extremity.

Service connection is presently in effect for NHL, which has 
been assigned a noncompensable evaluation.  The schedular 
criteria for evaluation of NHL were changed effective October 
23, 1995.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised criteria may not be applied earlier 
than the effective date of the revised regulations.  Rhodan 
v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998).  Thus, 
the veterans NHL disability must be evaluated under both the 
old and new rating criteria mindful of the effective date of 
the changed regulation.


The revised criteria provide non-Hodgkin's lymphoma with 
active disease or during a treatment phase shall be rated 100 
percent.  Note: The 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures. Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter. If there has been no local 
recurrence or metastasis, rate on residuals.  Diagnostic Code 
7715, effective October 23, 1995. 

Under the previously applied criteria non-Hodgkin's lymphoma 
is to be rated as lymphogranulomatosis (Hodgkin's disease) 
where the rating schedule provides that the 100 percent 
rating will be continued for one year following the sensation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure." The 100 percent rating requires 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
generalized weakness. 

A 60 percent evaluation is warranted with generalized 
muscular weakness with loss of weight and chronic anemia; or 
secondary pressure symptoms, such as marked dyspnea, edema, 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health. 

A 30 percent evaluation required occasional low-grade fever, 
mild anemia, fatigability, or pruritus.  Diagnostic Codes 
7709, 7715, effective prior to October 23, 1995.

The Board observes that the veteran has recently had several 
disorders service-connected on a secondary basis that are 
independently rated and thus in accordance with the current 
rating scheme for NHL.  Both fibromyalgia and peripheral 
neuropathy were assigned a 1992 effective date for service 
connection.  


In light of the recent holding in Rhodan, the Board finds 
that the assignment of a 20 percent evaluation for 
fibromyalgia prior to the effective date of the regulation 
somewhat problematic.  The veteran had been assigned a 1992 
effective date for service connection and a 20 percent rating 
in the 1997 RO decision.  Diagnostic Code 5025 first appeared 
in the rating schedule in 1996 pursuant to the publication of 
an interim final rule effective May 7, 1996, adding 
Diagnostic Code 5025.  Thus under Rhodan, it would appear 
that the rating scheme may not be applied before its 
effective date.  

In addition the RO in 1997 granted a 1992 effective date for 
service connection of peripheral neuropathy on a secondary 
basis to NHL.  Thus the application of the former rating 
schedule criteria for NHL seem to take on additional 
significance in light of 38 C.F.R. §§ 4.20 and 4.21.  The 
minimum schedular rating under Diagnostic Codes 7715-7709 was 
30 percent where such criteria were more nearly met.  
38 C.F.R. §§ 4.7, 4.31.

In summary, in light of the decision in Rhodan v. West, the 
Board is of the opinion that an informed determination on the 
rating for NHL under the old and new criteria cannot be made 
at this time.  The RO should be given the opportunity to 
review the rating for NHL accordingly to afford due process.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
foregoing, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment in service 
and thereafter from VA, private sources, 
inpatient or outpatient, who may possess 
additional records pertinent to the 
treatment of NHL since 1989.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran from those 
sources identified whose records have not 
previously been secured.  



Regardless of the response from the 
veteran, the RO should obtain copies of 
any outstanding VA treatment records.  

2.  Thereafter, the RO should arrange for 
review of the claims folder by an 
appropriate specialist, if available, to 
determine the nature, extent and severity 
of any manifestations of NHL present 
since 1989.  The examiner must be 
provided the claims folder for review and 
a copy of the criteria for evaluating NHL 
in effect prior to October 23, 1995 and 
those currently in effect. The examiner 
should be asked to provide an opinion as 
to whether complaints noted in treatment 
of NHL during the pertinent time period 
are linked to NHL as direct or secondary 
manifestations.  The rationale for any 
opinion or conclusion expressed should be 
provided.  

3.  Thereafter, the RO should review 
claims file to ensure that all of the 
requested development has been completed 
to the extent possible.  The RO should 
ensure that it is responsive to the 
directives of this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
(compensable) rating for NHL in 
accordance with the holdings in Karnas v. 
Derwinski and Rhodan v. West. 

If the benefit requested is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The applicable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board implies no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
